IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James Hill,                                :
                          Appellant        :
                                           :
              v.                           :   No. 262 C.D. 2019
                                           :   Submitted: March 24, 2020
Pennsylvania Department of                 :
General Services, Pennsylvania             :
Department of Corrections, and             :
Philadelphia CCC #4                        :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge (P.)
        HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                           FILED: May 13, 2020


      Appellant-plaintiff James Hill (Hill) appeals from an order of the Court of
Common Pleas of Philadelphia County (trial court), dated December 10, 2018.
Following a bench trial, the trial court entered a final judgment on the compulsory
nonsuit in favor of Appellees-defendants Pennsylvania Department of General
Services (DGS), Pennsylvania Department of Corrections (DOC), and Philadelphia
Community Corrections Center Number Four (CCC-4) (hereinafter, Commonwealth
Defendants) and denied Hill’s post-trial motion for relief in the nature of a request
for a new trial. For the reasons that follow, we affirm the trial court’s decision.
                              I.    BACKGROUND
      Hill, a 60-year-old man on parole residing at CCC-4, went to the medicine
room at CCC-4 on the morning of July 13, 2014, to receive his daily medication.
When he sat down in a chair, the chair collapsed, causing him to fall to the floor and
injure his neck and back. The guard in the room helped him to his feet and assisted
him in writing a report about the accident. The next day, Hill went to the Hahnemann
Hospital Emergency Room where the doctor diagnosed him with a bruised back.
Over the course of several months, Hill received physical therapy and shots for pain
management related to his injuries. On June 22, 2016, Hill filed this lawsuit,
asserting claims of negligence and seeking damages.
                              A. Procedural History
      Initially, Hill named Able Realty Company (Able Realty) and the City of
Philadelphia (City) as defendants. The City answered the complaint in August 2016.
Hill filed a motion for leave of court to amend his complaint in January 2017, which
the trial court granted. Thereafter, on February 22, 2017, Hill filed an amended
complaint, through which he added the Commonwealth of Pennsylvania
(Commonwealth) and Commonwealth Defendants as defendants. The City filed an
answer and new matter to the amended complaint, and Hill replied to the City’s new
matter in March 2017.      The Commonwealth and Commonwealth Defendants
answered the amended complaint in April 2017, and Able Realty answered the
amended complaint in May 2017.
      In June 2017, the Commonwealth and Commonwealth Defendants filed a
motion for judgment on the pleadings, arguing that Hill’s claims against them were
barred by the applicable two-year statute of limitations. Hill countered that the
statute of limitations was tolled because the Commonwealth and Commonwealth


                                          2
Defendants fraudulently concealed the identity of the owner of the chair. By order
dated June 13, 2017, issued without an accompanying opinion, the trial court,
through the Honorable Daniel Anders, denied the motion for judgment on the
pleadings. Hill agreed to dismiss the City from the case in November 2017 and Able
Realty from the case in February 2018.
      Following the completion         of       discovery, the Commonwealth      and
Commonwealth Defendants filed a motion for summary judgment in March 2018,
arguing that: (1) the claims against the Commonwealth itself were barred by the
doctrine of sovereign immunity; and (2) the claims against Commonwealth
Defendants were barred by the applicable statute of limitations. Hill again countered
that the statute of limitations was tolled because Commonwealth Defendants
fraudulently concealed the chair’s owner. By order dated April 6, 2018, again issued
without an accompanying opinion, Judge Anders granted summary judgment to the
Commonwealth itself on the grounds of sovereign immunity but denied
Commonwealth Defendants’ motion for summary judgment on the statute of
limitations argument. The case proceeded to a bench trial on June 13, 2018, before
the Honorable Marlene Lachman.
                                  B. Bench Trial
                            1. Hill’s Motion in Limine
      At the outset of the bench trial, the trial court considered a motion in limine
filed by Hill, wherein he sought to preclude anticipated testimony of a corporate
designee of Able Realty as it related to Commonwealth Defendants’ statute of
limitations defense and Hill’s allegations that Commonwealth Defendants engaged
in fraud or concealment as to the ownership of the chair at issue. (Reproduced




                                            3
Record (R.R.) at 234A-236A; Trial Transcript for June 13, 2018, at 5-8.)1
Hill’s attorney argued that the motion in limine should be granted because Judge
Anders previously addressed Commonwealth Defendants’ sovereign immunity
defense when he denied their motions for judgment on the pleadings and summary
judgment. (R.R. at 235A.) Hill’s attorney submitted that allowing Commonwealth
Defendants to argue sovereign immunity again at the trial would violate the
coordinate jurisdiction rule. Commonwealth Defendants argued that the witness was
necessary to counter Hill’s argument that the statute of limitations was tolled.
(R.R. at 235A, 236A.)
       Judge Lachman denied Hill’s motion in limine. (R.R. at 240A.) In so doing,
Judge Lachman noted that Judge Anders’ orders denying the motion for judgment
on the pleadings and motion for summary judgment were not accompanied by
opinions. (R.R. at 236A.) Without the written opinions, Judge Lachman could not
divine Judge Anders’ reasoning for the decisions.                     She concluded that,
notwithstanding the orders of Judge Anders, the statute of limitations issue was still
a matter to be considered at the trial. (R.R. at 236A, 237A.)
                                  2. Hill’s Case-in-Chief
       Hill testified on his own behalf and entered the deposition testimony of
Rebecca Norris (Norris), the CCC-4 Center Director, and Victoria Pastella
(Pastella), the corporate designee for Able Realty.
       Hill testified that, in May 2014, he resided at CCC-4, which was a center for
people who were paroled from prison, where he stayed for about nine months. Hill
stated that he was unsure who was “running” the CCC-4 center, but he knew that

       1
         The Court notes that the reproduced record omitted pages 5 to 8 of the Trial Transcript
for June 13, 2018; accordingly, the Court is relying upon the Trial Transcript’s pages obtained
from the original record in the case.

                                               4
“Ms. Norris” was the head of the counselors. On the morning of July 13, 2014, Hill
went to get his medication in the medicine room at CCC-4 and sat down in a chair
while waiting for his medication. (R.R. at 244A.) When he sat down, the legs of
the chair went underneath it, and he fell to the ground, hitting the whole right side
of his body. The guard in the room helped him to his feet and assisted in writing a
report about the accident.
      Hill’s attorney read into the record an excerpt from the deposition testimony
of Rebecca Norris, wherein she testified:      (1) in July 2014 she was working
at CCC-4 as the Center Director; (2) her duties included ensuring the safety of the
people who were at CCC-4; (3) that everything in the building was owned by DOC;
and (4) she had the responsibility to make sure the chairs in CCC-4 were safe.
(R.R. at 250A.) She also testified that, pursuant to the policies and procedures
at CCC-4, she would receive written reports from staff detailing accidents or
incidents at CCC-4. During the reading of Norris’ deposition testimony, the trial
court admitted into evidence exhibit P-1, a Commutative Adjustment Report, which
noted the occurrence of the July 13, 2014 accident. (R.R. at 251A.)
      Pastella, as corporate designee for Able Realty, testified that Able Realty was
the owner of the building where Hill’s July 2014 accident occurred. (R.R. at 254A.)
She had no knowledge of how Hill’s accident occurred or the injuries that he
sustained, but she was served with a copy of Hill’s original complaint in July 2016.
Soon after receiving the complaint, she telephoned Hill’s attorney’s office to inform
the attorney that Able Realty was not responsible for the chair in CCC-4.
(R.R. at 253A.) She stated that she did not indicate who was responsible for the
chair at that time. On January 16, 2017, she faxed a letter to Hill’s attorney,
indicating that Able Realty leased the space to CCC-4, and CCC-4 was responsible


                                         5
for the chairs within the building. The trial court admitted into evidence the
January 16, 2017 letter as exhibit P-2. On cross-examination, Pastella reiterated that
she contacted Hill’s attorney within a week of service of the complaint on Able
Realty. Commonwealth Defendants’ attorney marked for identification an affidavit
of service of the complaint on Able Realty on July 6, 2016, as defense exhibit D-1.
(R.R. at 255A.) On redirect examination, Pastella acknowledged that Able Realty
never filed an answer to the original complaint.
                         3. Motion for Compulsory Nonsuit
      After Hill rested his case, Commonwealth Defendants’ attorney argued that
Commonwealth Defendants were entitled to nonsuit because Hill did not add them
as defendants until February 22, 2017, which was seven months after the statute of
limitations expired on July 13, 2016. Commonwealth Defendants’ attorney noted
that during Hill’s case-in-chief, there was no evidence whatsoever that
Commonwealth Defendants committed any acts that would have deterred Hill from
determining who owned the chair.         Furthermore, Commonwealth Defendants’
attorney noted that Pastella testified that seven days before the relevant statute of
limitations expired, she contacted Hill’s attorney’s office to inform the attorney that
Able Realty did not own the chair in question. Finally, Commonwealth Defendants’
attorney argued that Hill’s attorney did not do any level of investigation into who
owned the chair until Pastella provided a second notice to him on January 13, 2017.
(R.R. at 255A.)
      Judge Lachman, after a brief recess, framed the issue before her as whether
she was bound by Judge Anders’ denials of the motion for judgment on the pleadings
and the motion for summary judgment. (R.R. at 261A.) Judge Lachman found
that: (1) the date of the accident was July 13, 2014; (2) Hill filed his complaint


                                          6
against Able Realty and the City on June 22, 2016; (3) the complaint was served on
Able Realty on July 6, 2016; (4) Hill filed the amended complaint on
February 22, 2017, which included the Commonwealth, DGS, DOC, and CCC-4 as
defendants; (5) Commonwealth Defendants filed their motion for judgment on the
pleadings on June 13, 2017; (6) Judge Anders denied the Commonwealth’s motion
for judgment on the pleadings on August 1, 2017; (7) Commonwealth Defendants
filed their motion for summary judgment on March 1, 2018; and (8) Judge Anders
granted the Commonwealth’s motion for summary judgment, but denied
Commonwealth Defendants’ motion for summary judgment on April 6, 2018. (R.R.
at 262A.) Judge Lachman found that the addition of Commonwealth Defendants as
defendants occurred more than two years after the July 13, 2014 accident.
      Judge Lachman did not find any circumstances where Commonwealth
Defendants committed an affirmative independent act of concealment upon which a
plaintiff may rely to toll the statute of limitations. (R.R. at 263A.) Judge Lachman
found Pastella to be a credible witness, and her statement denying ownership was
not an affirmative effort to divert, mislead, or prevent discovery of the correct owner.
Judge Lachman concluded that Hill “did not prove fraudulent concealment by clear,
precise, and convincing evidence[,] and[,] therefore[,] a nonsuit is entered in favor
of [Commonwealth Defendants] and against [Hill] on [Hill’s] claims against . . .
[DGS, DOC], and CCC-4.” (R.R. at 263A-64A.) For these reasons, Judge Lachman
granted Commonwealth Defendants’ motion for nonsuit.
                            C. Hill’s Post-Trial Motion
      Hill filed a motion for post-trial relief in the nature of a motion for a new trial.
(Trial Court Docket Entry 59.) Hill claimed that Judge Lachman committed a
reversible error when she disregarded Judge Anders’ prior orders denying


                                           7
Commonwealth Defendants’ motions for judgment on the pleadings and summary
judgment on the statute of limitations issue. (Original Record (O.R.), Motion for a
New Trial, ¶¶ 3-5.) Hill submitted that Judge Lachman committed a reversible error
by basing her decision to allow the statute of limitations defense at trial on Judge
Anders’ failure to write an opinion when he denied Commonwealth Defendants’
motions for judgment on the pleadings and summary judgment. (Id. ¶¶ 5, 6.)
Finally, Hill argued that the nonsuit entered by Judge Lachman was contrary to the
weight of the case law and precedent. (Id. ¶ 7.)
      Judge Lachman denied Hill’s motion for post-trial relief. In her decision,
Judge Lachman stated that the “only issue raised in [Hill’s] post-trial motions was
[whether] the coordinate jurisdiction rule deprived the trial court of the power and
authority to rule on the statute of limitations issue, because Judge Anders had denied
motions for judgment on the pleadings and summary judgment on that issue.”
(R.R. at 4A.) Judge Lachman concluded that the “coordinate jurisdiction rule did
not bar [the trial court] from entertaining and granting [Commonwealth] Defendants’
motion for a compulsory nonsuit . . . [and] [b]ecause the only issue raised in [Hill’s]
post-trial motion was the bar of the coordinate jurisdiction rule, the [trial c]ourt
denies his post-trial motion.” (R.R. at 9A.)
      Judge Lachman included a lengthy footnote to her opinion, which provided:
             Paragraph 7 of the post-trial motion stated, “The non-suit
             entered by Judge Lachman was contrary to the weight of
             the case law and precedence [sic] in the Commonwealth
             of Pennsylvania.” The Court reads this claim as being part
             of [Hill’s] coordinate jurisdiction argument. If it is an
             attempt to substantively challenge the entry of the nonsuit,
             however, it is waived for two reasons. By not identifying
             specific reasons why the nonsuit is against the weight of
             the law, the claim is mere boilerplate that fails to preserve
             any issue for review. . . .

                                          8
             The weight claim is also waived because [Hill’s] post-trial
             brief does not develop any argument on that claim and
             merely repeats the same sentence quoted above. It does
             not cite to any evidence in the record or to [the] case or
             other authority.

(R.R. at 10A (citations omitted).) This appeal followed.2
                                  II. DISCUSSION
      On appeal, Hill argues that Judge Lachman committed an error of law and
abused her discretion when: (1) she denied him a new trial; and (2) entered judgment
in favor of Commonwealth Defendants after granting them a compulsory nonsuit at
the bench trial. Hill claims that Judge Lachman violated the coordinate jurisdiction
rule by granting Commonwealth Defendants’ nonsuit based on their statute of
limitations defense after Judge Anders denied, without written opinions, the same
defense at the judgment on the pleadings and summary judgment stages of the case.
Hill submits that because Commonwealth Defendants did not argue a change in the
law or provide new evidence, Judge Lachman improperly granted the compulsory
nonsuit and denied him a new trial. Commonwealth Defendants argue that Hill, by
not properly addressing it in his post-trial motion, waived the issue of whether Judge
Lachman erred or abused her discretion when she granted Commonwealth
Defendants’ motion for compulsory nonsuit.
      An appellate court must follow a two-step analysis for review of a trial court’s
determination to grant or deny a new trial. Harman ex rel. Harman v. Borah,
756 A.2d 1116, 1122 (Pa. 2000). The appellate court must first examine the trial
court’s decision to determine if a mistake occurred. Id. Then, if a mistake occurred,
the appellate court must determine whether the trial court abused its discretion in


      2
        Following Hill’s appeal, Judge Lachman submitted her December 10, 2018 opinion
denying Hill’s motion for post-trial relief as her opinion pursuant to Pa. R.A.P. 1925(a).

                                            9
ruling on the request for a new trial. Id. at 1123. We begin our review by
determining if the trial court, through Judge Lachman, made a mistake when she
concluded at trial that the coordinate jurisdiction rule did not apply to Hill’s claims.
                                A. Coordinate Jurisdiction Rule
       The coordinate jurisdiction rule is one of the distinct rules encompassed
within the “law of the case” doctrine.3 Zane, 836 A.2d at 29. “[U]nder the
coordinate jurisdiction rule, judges of coordinate jurisdiction sitting in the same case
should not overrule each other’s decisions.” City of Phila. v. Galdo, 181 A.3d 1289,
1291 n.1 (Pa. Cmwlth. 2018) (quoting Riccio v. Am. Republic Ins. Co.,
705 A.2d 422, 425 (Pa. 1997)), aff’d, 217 A.3d 811 (Pa. 2019). The rule “is
premised on the sound jurisprudential policy of fostering finality in pre-trial
proceedings, thereby promoting judicial economy and efficiency.”                         Riccio,
705 A.2d at 425. It is applicable in both civil and criminal cases. Id. While the
coordinate jurisdiction rule “prohibits a judge from overruling the decision of
another judge of the same court[] under most circumstances,” there are “situations
when the rule does not apply.” Ryan v. Berman, 813 A.2d 792, 794 (Pa. 2002).
       “At the outset, it is important to note that the fact that the [Judge’s] orders
were entered without opinions does not make a difference in our analysis of the
       3
           In Zane v. Friends Hospital, 836 A.2d 25 (Pa. 2003), our Supreme Court explained:
                Among rules that comprise the law of the case doctrine are that:
                “(1) upon remand for further proceedings, a trial court may not alter
                the resolution of a legal question previously decided by the appellate
                court in the matter; (2) upon a second appeal, an appellate court may
                not alter the resolution of a legal question previously decided by the
                same appellate court; and (3) upon transfer of a matter between trial
                judges of coordinate jurisdiction, the transferee trial court may not
                alter the resolution of a legal question previously decided by the
                transferor trial court.”
Zane, 836 A.2d at 29 n.6 (quoting Cmwlth. v. Starr, 664 A.2d 1326, 1331 (Pa. 1995)).

                                                 10
coordinate jurisdiction rule.” Bates v. Del. Cty. Prison Emps.’ Indep. Union,
150 A.3d 121, 126 (Pa. Cmwlth. 2016). The Pennsylvania Supreme Court has stated
that “opinions explaining the denial of pretrial motions are not required by the rules
of procedure” and “[t]he presence or absence of an opinion in support of the initial
ruling is not controlling.” Goldey v. Trs. of the Univ. of Pa., 675 A.2d 264, 266-67
(Pa. 1996). While a written opinion is helpful and provides a record of the basis for
the decision at issue, the absence of a written opinion alone is not dispositive for
purposes of determining applicability of the coordinate jurisdiction rule.
      “The coordinate jurisdiction rule does not apply where the motions are of a
different type[, and it] does not bar a judge on summary judgment from overruling
another judge’s decision on preliminary objections or judgment on the pleadings,
even on an identical legal issue.” City of Phila., 181 A.3d at 1291 n.1. The
Pennsylvania Supreme Court has explained that “[a]ny party may seek judgment on
the pleadings or summary judgment . . . [and] [w]hile these motions may supplement
each other, and be made at the same time, there is a distinct difference between them,
and each should be distinctly and procedurally named, pleaded, and argued in its
own right.” Bensalem Twp. Sch. Dist. v. Cmwlth., 544 A.2d 1318, 1321 (Pa. 1988).
A “motion for judgment on the pleadings can be used as a motion to test
whether such a cause of action as pleaded exists at law, and in that way ‘is in the
nature of a demurrer.’” Id. (quoting Bata v. Central-Penn Nat’l Bank of Phila.,
224 A.2d 174, 178 (Pa. 1966), cert. denied, 386 U.S. 1007 (1967)). The motion “is
limited to the pleadings themselves and no factual materials outside the pleadings
may be considered.” Id. (quoting Goodrich Amran, 2d § 1035:1, p. 423).
      The Supreme Court further explained that “[a] motion for summary judgment
. . . is radically different because the issue is whether the moving party has


                                         11
established, by virtue of a developed pretrial record, the cause of action or defense
he has pleaded[] . . . .” Id. at 1321 (emphasis in original). The motion for summary
judgment is:
               [D]esigned to supplement the motion for judgment on the
               pleadings to provide for an equivalent summary
               disposition of the case where the pleadings may be
               sufficient, on their face, to withstand a demurrer but
               where, in actuality, there is no genuine issue of fact and
               this can be conclusively shown through depositions,
               answers to interrogatories, admissions or affidavits.

Id. (quoting Goodrich Amran, 2d § 1035(a):3, p. 427).
      Similarly, a motion for summary judgment differs from a motion for
compulsory nonsuit.        In Hunter v. City of Philadelphia, 80 A.3d 533 (Pa.
Cmwlth. 2013), the plaintiff argued that the trial court’s denial of the defendant’s
motion for summary judgment precluded the trial court’s later grant of a compulsory
nonsuit in the City’s favor. We reasoned:
               [T]he motions for summary judgment and for entry of a
               non-suit differ not only in kind but also in the operative
               facts. Summary judgment is appropriately granted where
               the record shows that there are no genuine issues of
               material fact, the moving party is entitled to judgment as a
               matter of law, and the right to such judgment is clear and
               free from doubt. Entry of non-suit is proper only if the fact
               finder, viewing all the evidence in favor of the burdened
               party, could not reasonably conclude the essential
               elements of the cause of action were established and can
               only be granted in cases where it is clear a cause of action
               was not established.

Hunter, 80 A.3d at 537 (citations omitted). We concluded in Hunter that, “[b]ecause
the City’s motion for summary judgment and request for non-suit occurred during
different procedural phases of the case, with the latter following presentation of the



                                            12
[p]laintiff’s case in chief . . . the trial court . . . did not violate the coordinate
jurisdiction rule by granting the City’s request for non-suit.” Id. at 538.
      Conversely, under the coordinate jurisdiction rule “a later motion should not
be entertained or granted when a motion of the same kind has previously been
denied.” Goldey, 675 A.2d at 267 (emphasis in original). Two exceptions exist to
the coordinate jurisdiction rule: (1) “when there has been a change in the controlling
law or where there was a substantial change in facts or evidence[,]” and (2) “the
prior holding was clearly erroneous and would create a manifest injustice if
followed.” Zane, 836 A.2d at 29 (quoting Starr, 664 A.2d at 1331).
      We reviewed the proper application of the coordinate jurisdiction rule in
Bates. The plaintiff in Bates was an employee of a county correctional facility until
she was terminated for leaving her duty post. The plaintiff sued her union and the
county correctional facility (employer-defendant) for claims related to her allegedly
wrongful    termination,    and,    during    the   course   of   the   litigation,   the
employer-defendant filed the following motions, all of which the trial court denied:
(1) preliminary objections; (2) a motion for summary judgment; and (3) a motion for
reconsideration of summary judgment. Bates, 150 A.3d at 123-24. The case was
transferred to another judge who set a deadline for discovery and the filing of
dispositive motions. Following the close of discovery, the employer-defendant filed
a second motion for summary judgment.                   The plaintiff opposed the
employer-defendant’s second motion for summary judgment on the basis that it
violated the coordinate jurisdiction rule. The plaintiff presented the same arguments
as she did in the first motion for summary judgment. The second judge ultimately
granted    the   second    motion   for   summary      judgment    in   favor   of    the
employer-defendant.


                                             13
       We reviewed whether there was a substantial change in the controlling law or
whether there was a substantial change in the facts or evidence between the first and
second motions. The employer-defendant argued that because the second motion
for summary judgment was filed after discovery closed, the trial court was able to
consider the motion on a full and final record. We disagreed and concluded that,
because there was not “new evidence” that warranted the second judge’s
consideration of the motion, the second judge erred in allowing the
employer-defendant to re-litigate its immunity defense through the second motion
for summary judgment. Bates, 150 A.3d at 128.
       We then considered whether the first ruling was clearly erroneous and would
create a manifest injustice if allowed to stand. We reasoned:
              [A] judge should not label a prior order to be “clearly
              erroneous” merely because he [or she] disagrees with that
              order, but rather, it must be virtually undisputable that the
              prior judge erred. Similarly, it should not be considered a
              “manifest injustice” that an erroneous prior order will
              merely delay correct resolution of a case, but rather,
              adherence to the prior order must be such that it will cause
              considerable substantive harm aside from delay and . . .
              will result in a situation that is “plainly intolerable.”

Id. (quoting Zane, 836 A.2d at 34-35). We recognized that neither the second judge
nor the employer-defendant provided a reason beyond “delay from having to go to
trial” that reached the threshold of a manifest injustice if the initial decision on the
first motion for summary judgment was allowed to stand. Id. at 130. We concluded
that the entry of summary judgment after denial of the first motion for summary
judgment violated the coordinate jurisdiction rule and was, therefore, an abuse of
discretion. Id. at 130-31. The facts of Hill’s case, however, are different from the
plaintiff in Bates.


                                           14
      This matter involves a factual situation where the motion for judgment on the
pleadings, the motion for summary judgment, and the motion for compulsory
nonsuit occurred at various stages of litigation—pretrial and trial. Commonwealth
Defendants properly utilized the relevant procedural rules to argue its statute of
limitations defense throughout the various stages of the litigation. This matter does
not involve two judges of the same court ruling on the same procedural motion, and
that distinguishes this case from our decision in Bates, where the coordinate
jurisdiction rule clearly applied. Here, we conclude that the coordinate jurisdiction
rule does not apply and, consequently, that Judge Lachman did not commit an error
of law when she reached that same conclusion in granting Commonwealth
Defendants’ motion for compulsory nonsuit and denying Hill a new trial.
                                    B. Waiver
      Judge Lachman found that Hill waived his challenge to entry of the nonsuit
decision for Commonwealth Defendants because his claim is “mere boilerplate that
fails to preserve any issue for review.” (R.R. at 10A; O.R., Plaintiff’s Motion for a
New Trial, at 1-3; Plaintiff’s Supporting Brief at 1-5.) We agree. As Judge Lachman
noted, in Browne v. Department of Transportation, 843 A.2d 429, 434-435
(Pa. Cmwlth.), appeal denied, 863 A.2d 1149 (Pa. 2004), we held that a
one-paragraph argument in a party’s post-trial motion brief that cursorily discusses
an issue without analysis of relevant authority does not satisfy the requirement of
briefing and arguing an issue as envisioned by Pa. R.C.P. No. 227.1, resulting in
waiver of the issue.




                                         15
                              III.   CONCLUSION
      Accordingly, we affirm the trial court’s decision and order, denying Hill’s
motion for a new trial.




                                       P. KEVIN BROBSON, Judge




                                       16
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James Hill,                              :
                          Appellant      :
                                         :
              v.                         :   No. 262 C.D. 2019
                                         :
Pennsylvania Department of               :
General Services, Pennsylvania           :
Department of Corrections, and           :
Philadelphia CCC #4                      :



                                      ORDER


     AND NOW, this 13th day of May, 2020, the order of the Court of Common
Pleas of Philadelphia County, denying the appellant’s motion for post-trial relief in
the nature of a motion for a new trial is AFFIRMED.




                                         P. KEVIN BROBSON, Judge